Exhibit 12.1 Centex Corporation Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands, except ratios) Three Months Ended June 30, Fiscal Years Ended March 31, (1) Earnings Earnings (Loss) from Continuing Operations (2) $ ) $ ) $ ) $ ) $ $ $ Minority interests in income of consolidated subsidiaries – Undistributed (income) loss from equity investments ) Fixed charges Interest capitalized ) Amortizartion of capitalized interest Net Earnings (Loss) $ ) $ ) $ ) $ ) $ $ $ Fixed Charges Interest expense including amortization of debt discount (3) $ Interest factor attributable to rentals Total Fixed Charges $ Ratio of Earnings to Fixed Charges (4) – Coverage Deficiency $ The ratios presented in this table have been adjusted to reflect our home services operations (sold in April 2008), Construction Services (sold in March 2007), Home Equity (sold in July 2006) and International Homebuilding (sold in September 2005) as discontinued operations. Earnings (Loss) from Continuing Operations are before income taxes. Excludes interest related to our unrecognized tax benefits as such interest is included as a component of the income tax provision. Earnings were inadequate to cover fixed charges for the three months ended June30, 2009 and 2008 and for the fiscal years ended March31, 2009 and 2008.
